Citation Nr: 0010931	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-15 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
fourth metatarsal fracture.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
January 1982.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (MROC) in 
Sioux Falls, South Dakota.  This case was remanded by the 
Board in August 1999; it was returned to the Board in 
November 1999.


REMAND

Briefly, the record reflects that the veteran, in October 
1998, requested a personal hearing before a hearing officer.  
The veteran was thereafter scheduled for a video 
teleconference hearing in November 1998, but failed to 
report; he did not waive his right to a personal hearing 
before a hearing officer.

The Board, in its August 1999 remand, directed the MROC to 
schedule the veteran for a personal hearing before a hearing 
officer at the MROC.  The record reflects that the MROC 
thereafter once again scheduled the veteran for a video 
teleconference hearing in September 1999, which the veteran 
failed to attend.  The record reflects that the veteran has 
not, at any point, waived his right to a personal hearing 
before a hearing officer, nor has he expressed a desire to 
attend such a hearing via video teleconferencing techniques.

Accordingly, this case is REMANDED to the MROC for the 
following action:

The MROC should schedule the veteran 
for a personal hearing before a 
hearing officer at the MROC.  Then, 
the MROC should undertake any 
indicated development.  If 
additional evidence, to include 
testimony of the veteran, is 
received, the MROC should 
readjudicate the veteran's claim.  
If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he should be provided 
a supplemental statement of the case 
and afforded an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the MROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
MROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the originating agencies to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 2 -


